June 3, 2015                            H°osro°FrApp^Ls
VIA COURIER                                                                             ^"32015
Hon. Christopher A. Prine                                                           ^sto^
Clerk, First Court ofAppeals                                                       c^k    ( \/F%
301 Fannin Street
Houston, Texas 77002

       Re:    Cause No. 01-15-00449-CV, styled Nestor Bilfredo Mena v. Dyck O 'Neal, Inc., in
       the Court of Appeals, First District of Texas.

       Dear Mr. Prine:


       I am enclosing my check payable to the First Court of Appeals in the amount of $195.00

as payment of appellant Nestor Bilfredo Mena's appellate filing fee in the referenced cause. If

you have any questions or concerns, please contact me at (713) 522-1177, x325.

                                            Very truly yours,




                               CDOUGALD Iflll
                                                           ATTORNEY AT LAW

                         832.814.9046 | David@DavidMcDougaldLaw.COM
                               2717 south glen haven blvd., houston, texas 7702s
CDOUGALD M     ATTORNEY AT LAW

2717 SOUTH GLEN HAVEN BLVD.
   HOUSTON, TEXAS 77025




                                 Hon. Christopher A. Prine
                                 Clerk, First Court of Appeals
                                 301 Fannin Street
                                 Houston, Texas 77002